Allen, J.,
after stating the case: "We have stated the evidence and the charge on the second issue in full because they are a conclusive answer to the contention of the defendant that the plaintiff can be declared guilty of contributory negligence as matter of law.
The car which the plaintiff and others were moving was stationary, with no engine attached, and it had been customary for ten years for the employees of the Novelty Company and its predecessors to pass continuously under and between the cars, and at times to move the cars.
The defendant knew of this custom, or it had continued long enough to furnish evidence of knowledge, and the plaintiff had the right to assume that the defendant, knowing of these conditions, would not run cars *766on tbe track witli no engine attacked, no man in control, and without notice or signal. The plaintiff also knew that a few minutes before he was injured the secretary of the Novelty Company had gone down the track to look for an engine, and although he could see over the yard and beyond the depot, he could not find one. He was safe and free from danger, but for the negligence of the defendant, and he had no reason to apprehend that the defendant would, with knowledge that employees of the Novelty Company were continuously on the track, cause a car to go on the spur track without signal and with no one in control, and the information he received from the secretary, who looked for an engine, reasonably led him to believe there ivas no engine near, and that there was no reason to fear a movement of the car.
“The general rule is that every person has the right to presume that every other person will perform his duty and obey the law, and in the absence of reasonable ground to think otherwise it is not negligence to assume that he is not exposed to danger which can come to him .only from violation of law or duty to such other person. Hence, failure to anticipate defendant’s negligence does not amount to contributory negligence, even though he places his property in an exposed or hazardous position.” Cyc., vol. 29, p. 516; Wyatt v. R. R., 156 N. C., 313.
The case is in all its essentials like Hudson v. R. R., 142 N. C., 198. In that case an employee of an oil mill plant whose warehouse was by the side track of the railroad was standing on the track behind a car, which was stationary and detached from an engine and within eighteen inches of a bumper post, when a car operated as a flying switch struck the car he was behind and caused it to move and to force the plaintiff against the bumper post and injure him. The defendant relied on the plea of contributory negligence, which was not sustained, the court saying in conclusion what is very pertinent here: “The circumstances did not require the intestate to anticipate that the defendant company, in disregard of its duty, would recklessly turn a car loose on a down grade, which would run into the yard, drive the stationary cars from their position, and crush out his life.”
The question of contributory negligence was submitted to the jury under a full and accurate charge, which gave the defendant the benefit of every contention it was entitled to, and so fair was it that the defendant does not complain of the misstatement of a fact, a contention of the parties, or of a legal principle.
No error.